Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the new limitations of: “a first color filter corresponding to the first sub pixel; a second color filter corresponding to the second sub pixel; a third color filter corresponding to the third sub pixel; and a fourth color filter corresponding to the fourth sub pixel,” is unclear because the term “corresponding” is vague and indefinite.  Specifically, the relationship between each of the respective color filters and each of the respective sub pixels are unclear, because the term “corresponding” does not describe a functional or structural relationship between the claimed elements.  What is the nexus between the color filters and the sub pixels?  Thus, the scope of the limitations are unclear and the metes and bounds of the claim cannot be determined.

Regarding claim 15, the new limitations of: “a first color filter corresponding to the first sub pixel; a second color filter corresponding to the second sub pixel; a third color filter corresponding to the third sub pixel; and a fourth color filter corresponding to the fourth sub pixel,” is unclear because the term “corresponding” is vague and indefinite.  Specifically, the relationship between each of the respective color filters and each of the respective sub pixels are unclear, because the term “corresponding” does not describe a functional or structural relationship between the claimed elements.  What is the nexus or relationship between the color filters and the sub pixels?  Thus, the scope of the limitations are unclear, and the metes and bounds of the claim cannot be determined.
Claims 16-17, 19 and 20 depend from claim 15, and thus, are also rejected for the same issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 12 and 15-20, as best interpreted by the Office, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiyama (US 2016/0380037; previously cited by Applicant). 

An electro-optical device 100 (Figs. 1-5, ¶ [0024]), comprising a plurality of pixels 108 (Fig. 1, ¶ [0024]) arranged in a first direction L1 (Figs. 2 and 5) and a second direction L2 (Figs. 2 and 5) intersecting with the first direction D2, each of the plurality of pixels 108 including (Figs. 3 and 5): 
a first sub pixel 144 (Fig. 5, ¶ [0029]) and a second sub pixel 144 (Fig. 5) that are arranged in the first direction L1 (Fig. 5, ¶ [0028]-[0029]); 
a third sub pixel 144 (Fig. 5) and a fourth sub pixel 144 (Fig. 5) that are arranged in the first direction L1 (Fig. 11), the third sub pixel 144 and the second sub pixel 144 being arranged in the second direction L2 (Fig. 5), the fourth sub pixel 144 and the first sub pixel 144 being arranged in the second direction D1 (Fig. 5, ¶ [0044]: “the pixel 108 is divided into four regions, and each of the four regions is one sub pixel 144”); and 
a first color filter 122 (Fig 3, ¶ [0029]: “color filter 122 of red, green, blue or white”) over the first sub pixel (Fig. 3 and 5); 
a second color filter 122 (Fig 3, ¶ [0029]) over the second sub pixel (Fig. 3 and 5); 
a third color filter 122 (Fig 3, ¶ [0029]) over the third sub pixel (Fig. 3 and 5); and 
a fourth color filter 122 (Fig 3, ¶ [0029]) over the fourth sub pixel (Fig. 3 and 5), 
wherein the first, second, third and fourth sub pixels 144 (Figs. 3 and 5) each including: 
a light-emitting element 120 (Fig. 3, ¶ [0030]) provided with a light-emitting region (¶ [0031]); 

a contact region 138 (Fig. 5, ¶ [0047]) in which a contact for electrically connecting the light-emitting element 120 (Fig. 3) to the supply circuit (Figs. 3-5) is disposed (Figs. 3-5, ¶ [0047-[0049]);
wherein each contact region 138 (Fig. 5) overlaps with an intersection point of boundary lines that partition the light-emitting region provided in each of the first, second, third and fourth sub pixels 144 (see Fig. 5 below).
Regarding claims 3-8, 12 and 18, Kajiyama further discloses:
wherein a distance between a light-emitting region of a first sub pixel and a light-emitting region of a second sub pixel in a first pixel is substantially equal to a distance between the light-emitting region of the second sub pixel of the first pixel and a light-emitting region of a first sub pixel of a second pixel located adjacent to the first pixel in the first direction, and a distance between a light-emitting region of a third sub pixel and a light-emitting region of a fourth sub pixel in the first pixel is substantially equal to a distance between the light-emitting region of the third sub pixel of the first pixel and a light-emitting region of a fourth sub pixel of a third pixel located adjacent to the first pixel in the first direction (see Figs. 1-5);
wherein a distance between a light-emitting region of a fourth sub pixel and a light-emitting region of a first sub pixel in a first pixel is substantially equal to a distance between the light-emitting region of the fourth sub pixel of the first pixel and a light-emitting region of a first sub pixel of a second pixel located adjacent to the first pixel in the second direction, and a distance between a light-emitting region of a third sub pixel and a light-emitting region of a 
wherein a relationship between a color of one sub pixel among the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel, and a color of a sub pixel disposed in the first direction with respect to the one sub pixel, is determined base on the color of the one sub pixel (see Figs. 1-5);
wherein a relationship between a color of one sub pixel among the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel, and a color of a sub pixel disposed in the second direction with respect to the one sub pixel, is uniquely determined in accordance with the color of the one sub pixel (see Figs. 1-5); 
wherein in a case where a direction inclined at a first angle with respect to the first direction and inclined at a second angle with respect to the second direction is defined as a third direction, the contact regions are arrayed in the third direction, and each of the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel includes a reflective electrode electrically connected to the supply circuit, an intermediate electrode, and a pixel electrode, and a first contact for electrically connecting the reflective electrode to the intermediate electrode and a second contact for electrically connecting the intermediate electrode to the pixel electrode are disposed in the contact region (see Figs. 1-5); 
wherein in a case where a direction inclined at a first angle with respect to the first direction and inclined at a second angle with respect to the second direction is defined as a third direction, a distance between a light-emitting region of one sub pixel among the first sub 
wherein a color of the third sub-pixel is same as a color of the fourth sub pixel, and a color of the first sub pixel is different from a color of the second sub pixel, and the color of the third sub pixel is different from the color of the first sub pixel (see Figs. 1-5); and
an electronic device comprising the elector-optical device 100 (Figs. 1-5, ¶ [0024]).


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    900
    667
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 15-17 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  






/ABUL KALAM/Primary Examiner, Art Unit 2829